DETAILED ACTION
This Office action is in response to the Amendment filed on 08 December 2020.  Claims 1-13 and 21-27 are pending in the application.  Claims 14-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Goktepeli et al., US PG Pub. 20180083098 A1 is related to a semiconductor device with a cavity underneath transistor devices. Goktepeli teaches a first semiconductor layer (125, fig. 4); a device structure (145, fig. 2B and 4) arranged at least in part in the first semiconductor layer (125, fig. 4); a handle wafer (120, fig. 4); a second semiconductor layer (see figure 4 below) arranged between the handle wafer (120, fig. 4) and the first semiconductor layer (125, fig. 4); a first cavity (105, fig. 4) arranged between the handle wafer (120, fig. 4) and the first semiconductor layer (125, fig. 4), the first cavity (105, fig. 4) extending completely through the second semiconductor layer (see figure 4 below) and the section of the dielectric layer, and the first cavity (105, fig. 4) having an arrangement in the second semiconductor layer (see figure 4 below) beneath the device structure (145, fig. 2B and 4).  However, Goktepeli fail to teach a dielectric layer including a section arranged between the handle wafer and the second semiconductor layer and a bonding layer configured to attach the handle wafer to the section of the dielectric layer. Claims 2-13 and 21-27 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822